Exhibit 10.21
AMENDMENT NUMBER ONE
TO THE
LOWE’S COMPANIES, INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
 


 
THIS AMENDMENT NUMBER ONE to the Lowe’s Companies, Inc. Directors’ Deferred
Compensation Plan, as adopted effective as of July 1, 1994 (the “Plan”), is
adopted by Lowe’s Companies, Inc. (the “Company”) effective as of January 31,
2009.
 
W I T N E S S E T H:
 
WHEREAS, the Company wishes to amend the Plan to change the interest crediting
rate on Deferred Cash Benefits;
 
NOW THEREFORE, the Section 7 of the Plan is hereby amended effective as of
January 31, 2009 to read as follows:
 
             “7.           DEFERRED CASH BENEFITS.
 
  Deferred Cash Benefits will be set up in a Deferred Cash Account for each
Participant and credited with interest calculated in the same manner and at the
same rate as interest on amounts invested in the short-term interest fund option
available to employees participating in the Lowe’s 401(k) Plan, a tax-qualified,
defined contribution plan sponsored by the Company.  Deferred Cash Benefits are
credited to the applicable Participant’s Deferred Cash Account as of the day
they would have been paid but for the deferral.  Interest is credited on the
first day of each month based on the Deferred Cash Account balance at the end of
the preceding day.”
 
IN WITNESS WHEREOF, this Amendment Number One has been executed on the 12th day
of November, 2009, effective as of the date specified herein.
 


 
LOWE’S COMPANIES, INC.
 


 


 
By:        /s/ Maureen K. Ausura
Maureen K. Ausura
Senior Vice President, Human Resources
 

 
 

--------------------------------------------------------------------------------

 
